Exhibit 3.1 CERTIFICATE OF AMENDMENT STATE OF MARYLAND Name of Limited Partnership: Telesis Futures Fund Limited Partnership Principal Office Address of the Limited Partnership: 11140 Rockville Pike, 4th Floor Rockville, MD 20852 General Partner: Steben Asset Management, Inc. (a Maryland corporation) Principal Office Address of the Limited Partnership: 11140 Rockville Pike, 4th Floor Rockville, MD 20852 Resident Agent: Kenneth E. Steben (same address) Partnership dissolution date: August 2, 2025 Nature of Amendment: The name of the Limited Partnership is being changed to the following: SAGE FUND LIMITED PARTNERSHIP Signed this 14th day of December, 1998 on behalf of the General Partner: I.D. NO#M4197703 ACKN. NO. - 131C3125877 /s/ Kenneth E. Steben SAGE FUND LIMITED PARTNERSHIP Kenneth E. Steben President Steben Asset Management, Inc. 12/16/98 AT 10:00 A.M. STATE DEPARTMENT OF ASSESMENTS ANDTAXATION APPROVED FOR RECORD 12-16-98 at 10:00 a.m. THIS IS NOT A BILL MARYLAND STATE DEPARTMENT OF ASSESSMENTS AND TAXATION 301 W. PRESTON ST., BALTIMORE, MARYLAND 21201 / PHONE (410) 767-1340 NOTE:NEW PHONE NUMBER (410)767-1340 THE CERTIFICATE OF AMENDMENT OF TELESIS FUTURES FUND LIMITED PARTNERSHIP CHANGING ITS NAME TO: SAGEFUND LIMITED PARTNERSHIP YOUR ACCOUNT NUMBER WITH THIS OFFICE IS
